Title: To Thomas Jefferson from James Monroe, 11 May 1782
From: Monroe, James
To: Jefferson, Thomas


        
          Dear Sir
          Richmond 11. May. 1782
        
        As I so lately wrote you by Mr. Short and have since daily expected to see you here I did not propose writing you till after I should have that pleasure; but as I begin to fear you will not abate that firmness and decision which you have frequently shewn in the service of your country even upon this occasion, and as I have had an opportunity since I wrote last of being better informed of the sentiments of those whom I know you put the greatest value on, I think it my duty to make you acquainted therewith. It is publickly said here that the people of your county inform’d you they had frequently elected you in times of less difficulty and danger than the present to please you, but that now they had call’d you forth into publick office to serve themselves. This is a language which has been often us’d in my presence and you will readily conceive that as it furnishes those who agree on the fundimental maxims of a republican government with ample field for declamation, the conclusion has always been, you should not decline the service of your country. The present is generally conceiv’d to be an important era which of course makes your attendance particularly necessary, and as I have taken the liberty to give you the publick opinion and desire upon this occasion, and as I am warmly interested in whatever concerns the publick interest or has relation to you it will be unnecessary to add it is earnestly the desire of Dear Sir yr. sincere friend & servant,
        
          Jas. Monroe
        
      